

115 S187 IS: For the relief of Alemseghed Mussie Tesfamical.
U.S. Senate
2017-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



VI115th CONGRESS1st SessionS. 187IN THE SENATE OF THE UNITED STATESJanuary 23, 2017Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLFor the relief of Alemseghed Mussie Tesfamical.
	
		1.Permanent resident status for
			 Alemseghed Mussie Tesfamical
			(a)In
 generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151) and section 240 of such Act (8 U.S.C. 1229a), Alemseghed Mussie Tesfamical shall be eligible for the issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of such Act (8 U.S.C. 1154) or for adjustment of status to lawful permanent resident.
			(b)Adjustment of
 statusIf Alemseghed Mussie Tesfamical enters the United States before the filing deadline specified in subsection (c), Alemseghed Mussie Tesfamical shall be considered to have entered into and remained lawfully in the United States and, if otherwise eligible, shall be eligible for adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) as of the date of the enactment of this Act.
			(c)Deadline for
 application and payment of feesSubsections (a) and (b) shall apply only if the application for issuance of an immigrant visa or for adjustment of status is filed by Alemseghed Mussie Tesfamical with appropriate fees not later than 2 years after the date of the enactment of this Act.
			(d)Reduction of
 immigrant visa numberUpon the granting of an immigrant visa or permanent residence to Alemseghed Mussie Tesfamical, the Secretary of State shall instruct the proper officer to reduce by 1, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of the country of Alemseghed Mussie Tesfamical’s birth under section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)) or, if applicable, the total number of immigrant visas that are made available to natives of such country under section 202(e) of such Act (8 U.S.C. 1152(e)).
			(e)Budgetary
 effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010 (Public Law 111–139), shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Committee on the Budget of the Senate, provided that such statement has been submitted prior to the vote on passage.